     Case: 4:19-mj-06165-GJL Doc #: 3 Filed: 08/29/19 1 of 1. PageID #: 9

                      UNITED STATES DISTRICT COURT
                       FOR THE Northern District of Ohio
                   Thomas D. Lambrose United States Courthouse

UNITED STATES OF AMERICA
                                     Plaintiff,
v.                                                 Case No.: 4:19−mj−06165−GJL
                                                   Magistrate Judge George J. Limbert
James P. Reardon
                                     Defendant.



                               SCHEDULING NOTICE



PLEASE TAKE NOTICE OF THE FOLLOWING:
       Notice of Hearing as to defendant James P. Reardon; an initial appearance is
scheduled for 9/6/2019 at 9:30 AM in Courtroom 242 in Youngstown, Ohio before
Magistrate Judge George J. Limbert.(S,AA)


PLACE
Thomas D. Lambros
United States Courthouse & Federal Building
125 Market Street
Youngstown, OH
44503
August 29, 2019


                                                                  Sandy Opacich, Clerk
                                                      Anita Ann Schenker, Deputy Clerk
